Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Non-Final Office action is in response to the application filed on November 11, 2021. Claims 1-4 are pending.
Priority
Application 17/524,563 was filed on November 11, 2021.
Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference character 21 in Figs. 3 and 8-15. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version. The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings. See 37 CFR 1.121(d)(1). Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geiger et al. (US Patent No. 7,437,804 B1) (hereinafter Geiger).
Regarding Claim 1, Geiger teaches a clip (tie 100) comprising a holding base (head 102) configured to hold an attaching article (Col. 2, lines 36-37), and a connecting base (pawl mechanism 111) integrated with the holding base (Fig. 7) and including a bolt introduction hole (central aperture 118) that is configured such that a bolt member (mounting element 902) formed on an object member (mounting surface 900) is introduced thereinto (Col. 5, lines 18-19), 
wherein the connecting base includes flexible engagement strips (pawls 111a; hinges 111c enable pawls 111a to pivot) formed on an inner surface thereof (Fig. 7) and having pressing blocks formed on distal ends thereof (ends of pawls 111a), 
wherein the engagement strips are oppositely projected from the inner surface of the connecting base toward a center of the bolt introduction hole (Fig. 7), 
wherein the pressing blocks respectively include engagement claws (lower teeth 111b) formed on proximal end portions of inner surfaces thereof (Fig. 7) and configured to engage predetermined portions of a thread groove of the bolt member when the bolt member is introduced into the bolt introduction hole (Col. 5, lines 26-28), 
wherein when the bolt member is introduced into the bolt introduction hole, the engagement claws engage the predetermined portions of the thread groove of the bolt member (Col. 5, lines 26-28), so that the connecting base is connected to the object member (Fig. 7),
wherein in a connected condition in which the connecting base is connected to the object member, even when the engagement strips are flexed due to an extraction force applied to the connecting base, thereby disengaging engagement claws from the predetermined portions of the thread groove of a bolt member, edge portions (teeth 111b) formed on distal end portions of the inner surfaces of the pressing blocks (Fig. 7) engage different portions of the thread groove of the bolt member that are positioned away from the predetermined portions of the thread groove corresponding to the engagement claws in a direction toward a distal end of the bolt member. Depending on the diameter of the bolt, which may be less than the diameter of the bolt introduction hole, Geiger’s hinges (111c) would appear to allow pawls (111a) to pivot enough such that, when an extraction force is applied, the pawls would thereby disengage from a bolt, and furthermore, the pawls would engage in multiple positions on the thread groove of the bolt.
Regarding claim 2, Geiger teaches wherein different portions of the thread groove (notch 908) are next portions or next portions but one to the predetermined portions of the thread groove corresponding to the engagement claws (teeth 111b) (Fig. 7). It is noted that the bolt member including the thread groove is not positively claimed.
Regarding claim 3, Geiger teaches wherein the pressing blocks (ends of pawls 111a) respectively include end surfaces (Fig. 7), and wherein the end surfaces are inclined downward at an angle with respect to a line perpendicular to the center of the bolt introduction hole (central aperture 118). Depending on the diameter of the bolt, which may be less than the diameter of the bolt introduction hole, Geiger’s hinges (111c) would appear to allow pawls (111a) to pivot enough such that, when an extraction force is applied, the pawls would thereby incline downward.
Regarding claim 4, Geiger teaches a clip (tie 100) comprising a holding base (head 102) configured to hold an attaching article (Col. 2, lines 36-37), and a connecting base (pawl mechanism 111) configured to be coupled to a bolt member (Col. 5, lines 20-21) formed on an object member (Col. 5, lines 1-2), wherein the connecting base includes a bolt introduction hole (central aperture 118) formed thereon and configured such that the bolt member is introduced thereinto (Col. 5, lines 18-19), and engagement strips (pawls 111a) flexibly formed on an inner surface thereof (Fig. 7; hinges 111c enable pawls 111a to pivot flexibly) and having pressing blocks (ends of pawls 111a) that are formed on distal ends thereof (Fig. 7), wherein the engagement strips are oppositely projected from the inner surface of the connecting base toward a center of the bolt introduction hole (Fig. 7), wherein the pressing blocks respectively include inner surfaces facing to each other (Fig. 7), engagement claws (lower teeth 111b) formed on proximal end portions of the inner surfaces thereof and projecting toward each other (Fig. 7), and edge portions (upper teeth 111b) formed on distal end portions of the inner surfaces (Fig. 7), wherein the engagement claws are configured to engage predetermined portions of a thread groove of the bolt member when the bolt member is introduced into the bolt introduction hole (Col. 5, lines 26-28), and wherein a distance between the engagement claws (lower teeth 111b) and the edge portions (upper teeth 111b) is configured to substantially be equal to a distance between once and twice a pitch of the thread groove of the bolt member (Fig. 7).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Van Hulst et al. (US Patent No. 10,323,774 B2), Geiger (US Patent No. 7,774,905 B2), Pilon et al. (US Publication No. 2008/0066265 A1), Kanie (US Patent No. 7,008,160 B2), and Benoit (US Patent No. 5,926,921 A) teach stud-mountable ties.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber Helms whose telephone number is 571-272-4532. The examiner can normally be reached Monday-Friday 8:00 AM - 4:00 PM (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson, can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-272-4417.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        
/A.N.H./
Examiner, Art Unit 3677